DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 4 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-18 and 25 are pending for examination.
Claims 1, 13 and 18 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 4 May 2022.
Amendments to the drawings have been submitted with the amendment filed 4 May 2022.
Interview Summary
The reply filed on 4 May 202 does not include a complete and accurate record of the substance of the 28 April 2022 interview.  Applicant is requested to provide a complete and accurate record of the substance of the 28 April 2022 interview.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FEDERAL REPUBLIC OF GERMANY on 2 May 2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017 207 307.1 application as required by 37 CFR 1.55.
Drawings
The replacement drawings were received on 4 May 2022.  These drawings are acceptable.
Specification
The requested amendments to the specification filed 4 May 2022 have not been entered because the locations (page and line numbers) were applicant requests amendments to be made are not found in the specification.  The specification was previously amended.  
Requirement for Substitute Specification
Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements noted below. Failure to timely comply will result in ABANDONMENT of this application.
THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
Accordingly, a substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the numerous amendments to the specification have resulted in inconsistencies in the location of requested additions and deletions.
A substitute specification must not contain new matter.  
The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  
An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Response to Arguments
Objection to the Specification:
Applicant’s amendment and corresponding arguments, see page 9 of the Remarks, filed 4 May 2022, with respect to the objection to the specification set forth in the previous Office action have been fully considered and are noted.  However, a substitute specification is required to be filed for the reasons set forth above.
Objection to the Drawings
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 4 May 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
35 USC 112(b) rejection:
Applicant’s amendment and corresponding arguments, see pages 10 and 11 of the Remarks, filed 4 May 2022, with respect to the rejection of claims 1-18 and 25 under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of claims 1-18 and 25 under 35 USC § 112(b) as set forth in the previous Office action has been withdrawn. 
Allowable Subject Matter
Claims 1-18 and 25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the system for filling containers is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“at least one multi-track filling station, wherein a number of tracks of the multi-track filling station matches a number of tracks of the multi-track transport device, wherein the at least one filling station is configured to perform a process of filling rows of containers positioned above or at two of the at least two weighing devices; …
at least one gripper device configured to place each row of containers on a respective one of the at least two weighing devices; and 
a control configured to actuate the at least one gripper device and the multi-track transport device such that each row of containers is placed above or at a respective weighing device for a filling process, wherein the row of containers passes by the other weighing devices without being placed above or at these other weighing devices for any filling process.”
The closest prior art is to Boira Bonhora (EP 2832648), and the Neher (DE 102011082709), Baarmann (DE 10242118) Runft et al. (DE 102012212033), and Groninger & Co. (DE 102011113358) are also relevant.  The prior art teaches various filling and weighing devices but fails to teach or suggest the limitations quoted above.
Any modification to the Boira Bonhora structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        27 May 2022